NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0175-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

E.S.,

     Defendant-Appellant.
_______________________

                   Submitted February 3, 2021 – Decided February 25, 2021

                   Before Judges Sumners, Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 17-02-0032.

                   Peter R. Willis, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Sarah C. Hunt, Deputy Attorney General,
                   of counsel and on the brief).

PER CURIAM
        Defendant E.S.1 appeals from an August 9, 2019 order denying his motion for a

reduction of sentence following his cooperation with law enforcement pursuant to a

cooperation agreement and the sentence imposed by an August 19, 2019 judgment of

conviction. We find no merit in his arguments and affirm.

        We derive the following facts from the record. In February 2017, a State

grand jury returned a four-count indictment against defendant. On September

11, 2017, defendant pled guilty to first-degree distribution of CDS, N.J.S.A.

2C:35-5(a)(1), (b)(1), (c), and N.J.S.A. 2C:2-6. Under the terms of the Brimage2

plea agreement, the State agreed to recommend a ten-year prison term with a

forty-month period of parole ineligibility and to dismiss the other three counts.

During the plea hearing, defendant acknowledged that between November 3,

2014, and May 15, 2015, he knowingly and purposely distributed over five

ounces of cocaine. The court accepted defendant's plea.

        On October 18, 2018, defendant entered into a cooperation agreement with

the Division of Criminal Justice (the Cooperation Agreement). It set forth the




1
 We refer to defendant by initials to maintain the confidentiality of records that
were sealed under Rule 1:38-11. See R. 1:38-3(f)(4).
2
    State v. Brimage, 153 N.J. 1 (1998).
                                                                              A-0175-19
                                           2
terms and conditions of defendant's anticipated cooperation against an

individual we will refer to as Person 1.3

        On April 1, 2019, the court conducted an in-camera Gerns4 hearing at

defendant's request. New Jersey State Police (NJSP) Detective Sergeant John

Cipot, NJSP Detective Andrew Oliveira, and defendant testified at the hearing.

The following facts were adduced.

        Beginning in November 2014, Cipot supervised an investigation into

cocaine distribution in Ocean, Monmouth, and Middlesex Counties.             The

investigation resulted in the arrest of approximately thirty offenders, including

defendant, the seizure of five kilograms of cocaine, and the confiscation of

$125,000 in cash. Defendant was charged with selling upwards of thirty ounces

of cocaine.

        Before he signed the Cooperation Agreement, defendant alleged Person 2

had been involved in a fight with a cooperating witness at a bar. As a result ,

Person 2 was charged with obstruction of justice and interfering with a witness.



3
  In order to maintain the confidentiality of records that were sealed under Rule
1:38-11, we refer to the target of the Cooperation Agreement as Person 1 and
the other five people that defendant identified as Persons 2 through 6 . See R.
1:38-3(f)(4),
4
    State v. Gerns, 145 N.J. 216 (1996).
                                                                           A-0175-19
                                           3
However, the charges were later dismissed because the information defendant

provided was false.

      On January 11, 2018, the State sent defendant a letter formalizing the

Division of Criminal Justice's understanding concerning defendant's anticipated

proffer of information to NJSP representatives six days later.          The letter

explained that the purpose of the proffer would be to enable the State to evaluate

defendant's information about criminal activity prior to making any

determination to recommend a reduction of the previously agreed upon

recommended sentence.        If defendant provided "fruitful" information, "a

separate cooperation agreement [would] be signed detailing the parameters of

any reduction in the State's sentencing recommendation."

      Defendant read the letter and discussed it with his attorney.             He

acknowledged that he voluntarily agreed "to provide information by way of a

proffer . . . without any [additional] promises or representations other than those

set forth [in the letter]." Defendant and his attorney signed the letter on January

17, 2018.

      Cipot and two deputy attorney generals met with defendant and his

attorney for the proffer. Defendant identified Person 3 as a cocaine dealer whom

defendant dealt with in the past and believed he could make purchases from


                                                                             A-0175-19
                                        4
again. Based on that information, the NJSP checked to determine whether other

agencies were investigating Person 3 and learned that the Monmouth County

Prosecutor's Office (MCPO) was already investigating him. The NJSP asked

the MCPO to join their investigation as a cooperating agency but the MCPO

declined because an MCPO undercover officer had already made ten CDS

purchases from Person 3.     According to Cipot, "[n]othing that [the NJSP]

provided was anything that was new to [the MCPO] or could further their

investigation."   As a result, the NJSP was unable to proceed with an

investigation of Person 3. Eventually, the MCPO arrested Person 3. Oliveira

testified that his arrest would have occurred even without the information

defendant provided.

      Defendant contended that he could have bought ounces of cocaine from

Person 3 while the MCPO's undercover had only purchased grams. Because that

never occurred, defendant's assistance concerning Person 3 was limited to

debriefing the MCPO. Defendant acknowledged that no cooperation agreement

existed regarding Person 3 and that he was unaware if the information he

provided led to an arrest or otherwise furthered MPCO's investigation.

      In March 2018, defendant identified Persons 5 and 6, who were involved

in small scale distribution of prescription drugs. Since the NJSP had no interest


                                                                           A-0175-19
                                       5
in pursuing the distribution of small amounts of prescription drugs, nothing

came of the information provided by defendant. Defendant acknowledged no

cooperation agreement existed governing this information.

      In September 2018, defendant identified Person 1 as a potential target.

Defendant informed investigators that Person 1 sold cocaine and that he would

eventually be able to purchase an ounce from Person 1.

      On October 18, 2018, defendant and the Division of Criminal Justice

executed the Cooperation Agreement, which contained "the terms and

conditions of defendant's anticipated cooperation" against Person 1.       The

Cooperation Agreement provided, in pertinent part:

            If the defendant's cooperation results in the prosecution
            of an individual identified as [Person 1] for
            First[-]Degree Distribution of Controlled Dangerous
            Substances (or Possession With Intent to Distribute
            Controlled Dangerous Substances), in violation of
            N.J.S.A. 2C:35-5, his recommended term of parole
            ineligibility will be reduced by 12 months. If the
            defendant's cooperation results in the prosecution of
            [Person 1] for Second-Degree Distribution of
            Controlled Dangerous Substances (or Possession With
            Intent to Distribute Controlled Dangerous Substances),
            in violation of N.J.S.A. 2C:35-5, his recommended
            term of parole ineligibility will be reduced by six
            months.

      No other target was the subject of the Cooperation Agreement. Paragraph

4(B)(i) of the Cooperation Agreement stated that "[i]f notwithstanding his best

                                                                         A-0175-19
                                       6
efforts, defendant's cooperation [was] not productive and of substantial value to

the State, his recommended sentence [would] not be reduced." The Cooperation

Agreement expressly stated that renegotiation for further cooperation was

possible but "[a]ny modification made to th[e] Agreement for additional

cooperation [was] not binding unless reduced to writing and signed by all

parties." It further provided that "[i]f after fulfilling the requirements [set forth

in the Agreement] defendant's cooperation result[ed] in additional Indictments

charging another person or persons in a separate criminal scheme, the parties

[could], at the State's sole discretion, amend this agreement to include

consideration for that additional cooperation." The Cooperation Agreement also

included an integration clause, which read, "[n]o promises, agreements, or

conditions have been entered into other than those set forth in this Agreement,

and none will be entered into unless memorialized in writing and signed by both

parties."

      Thereafter, the NJSP began investigating Person 1 by surveilling and

planning a controlled purchase of cocaine. Defendant successfully purchased

an eighth of an ounce of cocaine from Person 1 in South Amboy. Immediately

after the controlled purchase, defendant met with Cipot on the outskirts of South

Amboy.      While Cipot and defendant sat in an undercover vehicle, Cipot


                                                                               A-0175-19
                                         7
observed Person 1 drive by them. Cipot suggested that defendant reach out to

Person 1 to dispel any suspicion by mentioning that defendant noticed him in

the area and that defendant was simply meeting with someone to sell the cocaine

he had just purchased.

      After defendant briefly spoke to Person 1, contact between defendant and

Person 1 ceased and further attempts to set up controlled purchases with him

were unsuccessful. As a result, the NJSP was unable to further its investigation

of Person 1.

      Before defendant was sentenced, he also provided background

information about Person 4. Cipot had been assisting British authorities with its

investigation of Person 4, who was wanted in the United Kingdom for a 2001

homicide and had been arrested in New Jersey during the investigation of

defendant's narcotics case. By the time defendant became involved, British

authorities had already drafted an arrest warrant for the murder and were "just

looking for background information on [Person 4] while he was in the United

States because they didn't have any information." During a meeting with British

authorities, defendant made no mention of Person 4's involvement in a homicide.

      Around January 2019, defendant informed Oliveira that he "remembered

possibly that [Person 4] told him one night that he had killed somebody in the


                                                                           A-0175-19
                                       8
U.K." This information was later shared with British authorities, but it bore no

fruit. Cipot did not consider the information credible because defendant failed

to mention it during the hours-long meeting with British authorities; instead,

defendant decided to share the information shortly before his sentencing date.

Defendant acknowledged no cooperation agreement existed concerning Person

4 and that none of the information he provided led to any additional arrests.

Also, British law enforcement never informed defendant that his testimony was

necessary related to the homicide and he never testified against Person 4.

      Shortly before sentencing, defendant also identified an additional

potential target who sold drugs and owed defendant money. The NJSP declined

to act on the information because "[i]t was a low-level cocaine investigation"

and it was at least the third time defendant came forward with information about

possible targets right before sentencing.

      Finally, defendant and Oliveira spoke briefly about drug prices and trends

around the area but nothing that assisted law enforcement with any investigation.

The two ceased communication at that point. Defendant did not identify any

other targets.

      On August 2, 2019, the court issued an order and accompanying written

decision denying defendant's motion for a downward departure from


                                                                             A-0175-19
                                        9
recommended sentence under the plea agreement of ten-year term with a forty-

month period of parole ineligibility pursuant to the Brimage plea agreement.

      First, the court considered that defendant purchased only one-eighth of an

ounce of cocaine from Person 1. Shortly after the transaction took place, Person

1 observed defendant in another vehicle and stopped speaking to him.

      The court considered defendant's information concerning Person 2 but

noted it occurred before the Cooperation Agreement was entered into. The

information defendant provided involved charges of obstruction of justice and

interfering with a witness. Those charges were dismissed when Person 2 pled

guilty to first-degree distribution of CDS.

      The court next considered defendant's information concerning Person 3.

Although defendant believed he could buy substantial quantities of cocaine from

Person 3, that never occurred because the MCPO was already investigating

Person 3. Even though Olivieri testified that defendant's information was useful

and helpful, he also explained that Person 3 would have been arrested without

the information provided by defendant.

      The court also considered defendant's information concerning Person 4.

Although defendant provided "significant information," he "never entered into

a cooperation agreement or testified in respect to Person 4."


                                                                          A-0175-19
                                       10
      Finally, the court considered defendant's identification of Persons 5 and 6

to the NJSP. "[B]ecause of the low level [of] drugs involved there was no

cooperation agreement" as to Persons 5 and 6 and they "were not pursued by the

State."

      The court explained that "the cooperation of the defendant must be of

substantial value to the State to satisfy the agreement. As such, a defendant's

good faith efforts are not enough to satisfy the agreement in producing

information of a 'substantial value' to the State." (citations omitted).

      The court found that the Cooperation Agreement "was specific," contained

"sufficient detail," set forth "the reasonable expectations and obligation of both

the defendant and the State," and stated that "[t]he State had the primary

authority to determine what was productive and a substantial value to the State."

Any cooperation beyond the terms of the agreement required "a separate written

agreement."

      The court also found that the Cooperation Agreement was focused and

limited in scope, involving Person 1 and no others. It found that defendant's

cooperation did not result in the prosecution of Person 1 for either first - or

second-degree distribution or possession with intent to distribute CDS.




                                                                            A-0175-19
                                       11
      The court "recognize[d] the good faith efforts made by the defendant" by

providing information on five other individuals. Notwithstanding those efforts,

the court found he did not "satisfy the agreement in producing information of a

'substantial value' to the State." The court further found that "defendant has not

shown by clear and convincing evidence that the State's sentence

recommendation was arbitrary and capricious." Finally, upon reviewing the

aggravating and mitigating factors, the court found "no reasons to justify"

downgrading count two to a second-degree offense.

      On the same day, the court sentenced defendant in accordance with the

plea agreement to a term of ten years, subject to a forty-month parole

ineligibility period. (Da14-16). The court found aggravating factors three (risk

that defendant will commit another offense), five (substantial likelihood that

defendant is involved in organized criminal activity), and nine (need to deter

defendant and others from violating the law). See N.J.S.A. 2C:44-1(a)(3), (5),

and (9). The court gave "light weight to aggravating factor [three], moderate

weight to aggravating factor [five,] and heavy weight to aggravating factor

[nine]."

      The court found mitigating factors seven ("no history of prior delinquency

or criminal activity"), eight ("defendant's conduct was the result of


                                                                            A-0175-19
                                       12
circumstances unlikely to recur"), nine (defendant's "character and attitude . . .

indicate that he is unlikely to commit another offense"), eleven (imprisonment

"would result in excessive hardship to [defendant] or his dependents"), and

twelve (defendant's willingness to cooperate with law enforcement).           See

N.J.S.A. 2C:44-1(b)(7), (8), (9), (11), and (12). The court gave "clear weight"

to mitigating factor twelve, finding that although defendant's cooperation did

not rise to the level of "substantial value," he made "good faith efforts . . . on

numerous attempts even putting himself in jeopardy." The court determined that

the aggravating and mitigating factors were in equipoise and imposed the

recommended sentence, noting it "could not go lower." This appeal followed.

      Defendant raises the following points for our consideration:

            POINT I

            THE STATE’S ARBITRARY AND CAPRICIOUS
            POSITION CONTINUES TO DEFY THE COURT’S
            RULING IN STATE V. GERNS AS WELL AS THE
            ATTORNEY GENERAL’S BRIMAGE GUIDELINES
            AND ITS BAD FAITH MISCHARACTERIZATION
            OF   [DEFENDANT'S]   COOPERATION   AND
            EXCLUSIVE      RELIANCE       ON     AN
            UNCONSCIONABLE,           UNREASONABLE
            COOPERATION AGREEMENT GOES AGAINST
            THE INTERESTS OF JUSTICE AND WARRANTED
            A REDUCTION AT SENTENCING.




                                                                            A-0175-19
                                         13
A. The State is Mischaracterizing and Downplaying the
Value of [Defendant's] Cooperation, Ignoring Key
Aspects of the Same.

1. Cooperation Assistance Provided Against [Person 4].

B. [Defendant] Provided Assistance with Respect to a
Myriad of Additional Investigations that When Viewed
Collectively and Individually Clearly Offered
Substantial Value to the State Deserving a Downward
Departure.

2. Cooperation Assistance Provided Against [Person 2].

3. Cooperation Assistance Provided Against [Person 3].

4. Cooperation Assistance Provided Against [Person 1].

C. Examining [Defendant's] Cooperation Through the
Required "Broad Spectrum of Conduct" Reveals He
Not Only Provided Substantial Cooperation in
Accordance with Section 13 of the Brimage Guidelines,
But His Cooperation Agreement is Inherently Flawed
and Goes Against the Attorney General’s Own Policy
Guidelines Regarding the Same.

D. The State’s Review of [Defendant's] Cooperation
Wavered Inconsistently Between the Two (2) Deputy
Attorney Generals Handling the Case.

POINT II

THE TRIAL COURT’S GERNS DECISION AND
CORRESPONDING RULING NOT TO GRANT A
DOWNWARD DEPARTURE AT SENTENCING
WERE CLEARLY MISTAKEN AND CAUSED AN
UNJUST    RESULT   FOR   [DEFENDANT]


                                                         A-0175-19
                         14
             WARRANTING APPELLATE REVERSAL OR
             REMAND PURSUANT TO R. 2:10-2 AND R. 2:10-3.

We are unpersuaded by these arguments.

      "The Comprehensive Drug Reform Act of 1987 (CDRA) imposes

mandatory sentences and periods of parole ineligibility for certain offenses ,

N.J.S.A. 2C:43-6(f); it also provides an exception to the imposition of such

sentences in the context of a negotiated plea agreement, N.J.S.A. 2C:35-12."

State v. Courtney, 243 N.J. 77, 80 (2020). Significantly, N.J.S.A. 2C:35-12

"requires the sentencing court to enforce all agreements reached by the

prosecutor and a defendant under that section and prohibits the court from

imposing a lesser term of imprisonment than that specified in the agreement."

Ibid. (quoting Brimage, 153 N.J. at 9).

      The Supreme Court has interpreted N.J.S.A. 2C:35-12 to require judicial oversight

"to protect against arbitrary and capricious prosecutorial decisions." State v. Vasquez,

129 N.J. 189, 196 (1992) (citation omitted).       In 2004, revised guidelines were

promulgated to ensure statewide uniformity in the exercise of prosecutorial discretion

when negotiating plea agreements under N.J.S.A. 2C:35-12. Revised Attorney General

Guidelines for Negotiating Cases Under N.J.S.A. 2C:35-12 (July 15, 2004) (Brimage

Guidelines). "[A]ll plea agreements that are offered in exchange for a defendant's

promise to provide future or ongoing cooperation must set forth the reasonable

                                                                                 A-0175-19
                                         15
expectations and obligations of both the defendant and the State in sufficient detail so that

those expectations and agreed-upon responsibilities are clearly understood." Brimage

Guidelines at 103.

       Notably, the Brimage Guidelines allow for downward departures from authorized

plea offer agreements in exchange for a defendant's cooperation with law enforcement in

the "identification, investigation, apprehension, or prosecution" of individuals involved

in a drug-trafficking scheme or other criminal activity. Id. at 101. When determining the

appropriate sentence reduction, the prosecutors may consider, among other things, the

following:

              1. The prosecutor's evaluation of the nature, extent,
              significance, value, and usefulness of the defendant's
              assistance;

              2. The truthfulness, completeness, and reliability of any
              information or testimony provided by the defendant;

              3. The extent to which the defendant's assistance
              concerns the criminal activity of other person(s) who
              are more culpable than the defendant;

              4. Any injuries suffered, or any danger or risk of injury
              to the defendant or his or her family resulting from the
              assistance; and,

              5. The timeliness of the defendant's assistance.

              [Id. at 102.]



                                                                                      A-0175-19
                                            16
However, under the Brimage Guidelines, "a defendant's cooperation agreement can be

satisfied only if his or her efforts are of substantial value to the State." Gerns, 145 N.J. at

217-18. Good faith efforts alone are insufficient. Id. at 229. Indeed, "even partial

performance must provide some tangible benefit to the prosecutor." Id. at 227. Reducing

a sentence based on "defendant's efforts in the absence of valuable cooperation fails to

achieve any legislative purpose." Id. at 228-29.

       While the Brimage Guidelines "vest the prosecutor with the authority to decide

whether a defendant has provided cooperation that has substantial value to the State, a

prosecutor may not be arbitrary or capricious in that determination." Id. at 228.

"Although the [Gerns] hearing must be 'deliberate, not perfunctory,' ordinarily the

prosecutor's decision will be dispositive." Ibid. (quoting State v. Shaw, 131 N.J. 1, 17

(1993)).

       "The standard of judicial review of a prosecutor's decision requires a defendant to

show by clear and convincing evidence that the prosecutor's decision was arbitrary or

capricious." Id. at 222 (citing Vasquez, 129 N.J. at 196). Here, defendant failed to satisfy

this burden. Under the terms of the Cooperation Agreement, defendant did not qualify

for a downward departure because his cooperation did not result in the prosecution of

Person 1 for first- or second-degree distribution or possession with intent to distribute

CDS.       Thus, defendant did not satisfy the clear and unambiguous terms of the


                                                                                        A-0175-19
                                             17
Cooperation Agreement. While defendant's cooperation with law enforcement as to

Persons 2 through 6 may have been somewhat helpful, those efforts did not fall under the

Cooperation Agreement.

       The record fully supports the trial court's determination that defendant did not

show by clear and convincing evidence that the prosecutor's decision was arbitrary or

capricious. Because defendant's cooperation as to Person 1 was not of substantial value,

it did not entitle him to a downward departure from the plea agreement's recommended

sentence. We discern no abuse of discretion by the prosecutor or the trial court.

       Defendant further argues that imposing the recommended sentence was a clear

error of judgment that shocks the judicial conscience. We disagree.

       "Appellate courts review sentencing determinations in accordance with a

deferential standard." State v. Fuentes, 217 N.J. 57, 70 (2014) (citing State v. O'Donnell,

117 N.J. 210, 215 (1989)). We determine "whether there is a 'clear showing of abuse of

discretion.'" State v. Bolvito, 217 N.J. 221, 228 (2014) (quoting State v. Whitaker, 79

N.J. 503, 512 (1979)). The sentence imposed by a trial court must be affirmed "unless:

(1) the sentencing guidelines were violated; (2) the findings of aggravating and mitigating

factors were not 'based upon competent credible evidence in the record'; or (3) 'the

application of the guidelines to the facts' of the case 'shock[s] the judicial conscience.'"

Ibid. (alteration in original) (quoting State v. Roth, 95 N.J. 334, 364-65 (1984)). "A


                                                                                     A-0175-19
                                           18
sentence imposed pursuant to a plea agreement is presumed to be reasonable. . . ."

Fuentes, 217 N.J. at 70.

       Defendant pled guilty to first-degree distribution of CDS in exchange for a

recommended minimum mandatory sentence under N.J.S.A. 2C:35-5(b)(1) and N.J.S.A.

2C:43-6(a)(1), and dismissal of the remaining counts. He was sentenced in accordance

with the plea agreement because he did not satisfy the Cooperation Agreement. N.J.S.A.

2C:35-12 "prohibit[ed] the court from imposing a lesser term of imprisonment."

Courtney, 243 N.J. at 80 (quoting Brimage, 153 N.J. at 9).

       Moreover, the sentencing guidelines were not violated. The aggravating and

mitigating factors applied by the court were supported by competent credible evidence in

the record. The sentence does not shock our conscience. We discern no abuse of

discretion.

       Affirmed.




                                                                                 A-0175-19
                                         19